Citation Nr: 0722014	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Manila, the Republic of the 
Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines
.




FINDINGS OF FACT

1.  The appellant alleged recognized service during World War 
II.

.2.  In a statement received by the Board on January 17, 
2007, the appellant's wife notified the Board that her 
husband, the appellant had died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the alleged veteran.  38 
C.F.R. § 20.1106 (2006).






ORDER

The appeal is dismissed.

                                                 
                                      
_______________________________ 
                                                        R. F. 
Williams 
	                    Veterans Law Judge, Board of 
Veterans' Appeals
                                             

